DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5-11, 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0251362 (Lee) in view of “Raquel Welch Enchant Wig Review” (VogueWigs; See NPL section of PTO-892 form filed with the previous office action).

    PNG
    media_image1.png
    738
    613
    media_image1.png
    Greyscale

Lee Figure 8, Annotated
Regarding claim 1, Lee teaches a wig apparatus comprising: a mesh cap (abstract) with a front region (Annotated Figure 8, Section A), a rear region (Annotated Figure 8, Section C) and a circumferential edge region (Annotated Figure 8, Section B); wherein the front region corresponds to the front of a user's head (Annotated Figure 8, Section A), the rear region corresponds to the rear of the user's head (Annotated Figure 8, Section C), and the circumferential edge region corresponds to a location adjacent to the user's hairline, when the wig is worn by the user (Annotated Figure 8, Section B); a first portion of artificial hair comprising multiple separate strands of artificial hair attached to an outer surface of the front region and an outer surface of the rear region (Fig 4; the examiner interprets 

    PNG
    media_image2.png
    600
    904
    media_image2.png
    Greyscale

VogueWigs Screenshot 1:01, Annotated

VogueWigs teaches a wig (Annotated Screenshot 1:01) wherein the ear flaps comprise a second portion of artificial hair attached to an inner surface thereof (Annotated Screenshot 1:01) wherein the second portion of artificial hair comprises a first end and a second end (Annotated Screenshot 1:01), and wherein the first end of the second portion of the artificial hair is attached to the circumferential edge 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the wig taught by Lee to include the biasing inner second portion of artificial hair as taught by VogueWigs on the circumferential region taught by Lee. This would have been an obvious modification to make as it would make the hairline appear more natural and would allow the hair tufts to be easily tucked behind the ears. 
Regarding claim 2, Lee in view of VogueWigs teaches all of the elements of the claimed invention as stated above for claim 1 and Lee further teaches wherein the first portion of artificial hair is not attached to the parting area (Figure 6, the first portion constitutes artificial hair attached to #150, not area #180 and #190).
Regarding claim 5, Lee in view of VogueWigs teaches all of the elements of the claimed invention as stated above for claim 1 and Lee further teaches wherein the inner surface of the circumferential edge region is disposed facing opposite to the outer surface of the front region and the outer surface of the rear region (the outer surface as shown in Lee Figure 3 faces away from the scalp of the user, while the inner surface, as shown in Figure 5 where the wig is turned inside out, normally faces the scalp of the user).
Regarding claim 6, Lee in view of VogueWigs teaches all of the elements of the claimed invention as stated above for claim 1 and Lee further teaches wherein the circumferential edge region is adjacent to at least a portion of each of the front region and the rear region (Lee Annotated Figure 8, B is adjacent to A and C).
Regarding claim 7, Lee in view of VogueWigs teaches all of the elements of the claimed invention as stated above for claim 1 and Lee further teaches wherein the circumferential edge region comprises an elastic band attached to the inner surface thereof (Figures 5 and 8, #170).
Regarding claim 8, Lee in view of VogueWigs teaches all of the elements of the claimed invention as stated above for claim 7 and Lee further teaches wherein the elastic band is attached to the circumferential edge region in locations adjacent to the rear region (Figure 5, #170).
Regarding claim 9, Lee in view of VogueWigs teaches all of the elements of the claimed invention as stated above for claim 7 and Lee further teaches wherein the elastic band is attached to the circumferential edge region on approximately two thirds of a length thereof (see annotated figure 8; front ear panels #126 comprise about 1/3 of region B while #170 comprises about 2/3), and is configured to extend from about the user's left temple, around the back of the user's neck, to the user's right temple, when the wig apparatus is worn by the user (Annotated Figure 8, #170; it is known in the art that ear panels #126 are often disposed on wigs in front of the user's ear, in other words at the temple, and therefore the elastic band #170 extends from the right temple to the left temple).
Regarding claim 10, Lee in view of VogueWigs teaches all of the elements of the claimed invention as stated above for claim 7 but Lee does not teach wherein the second portion of artificial hair is not attached to the circumferential edge region at locations overlapping with the elastic band.
VogueWigs teaches a second portion of artificial hair is not attached to the circumferential edge region at locations overlapping with the elastic band (Annotated Screenshot 1:01). 
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the wig of Lee to include the inner hair tufts of VogueWigs, and in making this combination, all the inner hair tufts of VogueWigs would be disposed on the inner circumference of the Lee wig, but the examiner considers only the hair disposed in the boxed-in region in the screenshot as the second portion of hair, as stated above. This would have been an obvious modification to make as it would result in a more attractive and natural looking wig.
Regarding claim 11, Lee in view of VogueWigs teaches all of the elements of the claimed invention as stated above for claim 1 but Lee does not teach wherein the second portion of artificial hair comprises multiple separate hair bundle members.
VogueWigs teaches the second portion of artificial hair comprises multiple separate hair tufts members (Annotated Screenshot 1:01). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the wig taught by Lee in view of VogueWigs to include the biasing inner second portion of artificial hair as taught by VogueWigs. This would have been an obvious modification to make as it would make the inner hair tufts visible in order to further enhance the natural and full appearance of the artificial hair.
Regarding claim 14, Lee in view of VogueWigs teaches all of the elements of the claimed invention as stated above for claim 11 but does not teach wherein when the wig apparatus is shifted from side to side to modify the position of the parting area when worn by the user, the hair bundle members are configured to conceal the user's natural hair on one side and be tucked behind the user's ear on the opposite side.
VogueWigs teaches wherein when the wig apparatus is of being shifted from side to side to modify the position of the front region when worn by the user, the hair bundle members are configured to conceal the user’s natural hair on one side and be tucked behind the user’s ear on the opposite side (VogueWigs; Annotated Screenshot 1:01; the wig is fully capable of being shifted, and as the annotated screenshot shows, the hair bundle members are fully capable of being tucked behind a user’s ear). 
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the wig taught by Lee in view of VogueWigs to include the functionality of hair placement as taught by VogueWigs, in order to make the wig more versatile and natural in appearance.	Regarding claim 16, Lee in view of VogueWigs teaches all of the elements of the claimed 
	Regarding claim 17, Lee in view of VogueWigs teaches all of the elements of the claimed invention as stated above for claim 16 and Lee further teaches wherein at least a portion of the parting area is curved (Figure 8, #180; the top portion of #180 is curved).
	Regarding claim 18, Lee in view of VogueWigs teaches all of the elements of the claimed invention as stated above for claim 1 but the embodiment of Lee previously relied upon in this action (shown in Figures 6, 7, and 8) does not teach front hair combs attached to at least one of an inner surface of the front region and an inner surface the rear region at positions adjacent to the second portion of artificial hair.
	However, other embodiments taught by Lee further disclose that the wig can include one or more wig clips disposed along the inner layer (shown as combs #140 in Lee Figure 2 and described as such in paragraph 0032) in order to engage the wearer's hair to hold the hairpiece in place (Lee Figure 2, #140; Paragraph 0032) and Lee teaches that it would be reasonable to combine features taught by different embodiments of the disclosure of Lee (Lee Paragraph 0043).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the invention of Lee in view of VogueWigs to include the wig clips as taught by a separate embodiment of Lee. This would have been an obvious modification to make as it would provide the added benefit of having the wig be more secure in its attachment to a user's head.
	Regarding claim 19, Lee in view of VogueWigs teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the first end of the second portion of the artificial hair is attached to the circumferential edge region such that the first end of the second portion of artificial hair biases the second portion of artificial hair away from the front region.

	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the wig taught by Lee in view of VogueWigs to include the biasing inner second portion of artificial hair as taught by VogueWigs on the circumferential region taught by Lee. This would have been an obvious modification to make as it would make the hairline appear more natural and would allow the hair tufts to be easily tucked behind the ears.
	Regarding claim 20, Lee teaches a wig apparatus comprising: a mesh cap (Abstract) comprising a front region (Annotated Figure 8, Section A), a rear region and a circumferential edge region (Annotated Figure 8, Section C), wherein the front region corresponds to the front of a user's head (Annotated Figure 8, Section A), the rear region corresponds to the rear of the user's head (Annotated Figure 8, Section C), and the circumferential edge region corresponds to a location adjacent to the user's hairline, when the wig apparatus is worn by the user (Annotated Figure 8, Section B); a first portion of artificial hair comprising multiple separate strands of artificial hair attached to an outer surface of the front region and an outer surface of the rear region (Fig 4; the examiner interprets the first portion as being all hair not connected to the parting region #180 and #190 shown in Figure 6); and a parting area disposed in the front region and configured to provide a natural appearing hair part (Fig 6, #180 and #190; Paragraph 0040). Lee does not teach wherein the circumferential edge region comprises a second portion of artificial hair attached to an inner surface thereof, wherein the second portion of artificial hair comprises a first end and a second end, and wherein the first end of the second portion of the artificial hair is attached to the circumferential edge region such that the first end of the second portion of artificial hair is configured to be biased towards the nape of the user's neck when the wig apparatus is worn by the user.

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the wig taught by Lee to include the biasing inner second portion of artificial hair as taught by VogueWigs on the circumferential region taught by Lee. This would have been an obvious modification to make as it would make the hairline appear more natural and would allow the hair tufts to be easily tucked behind the ears. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0251362 (Lee) in view of “Raquel Welch Enchant Wig Review” (VogueWigs; See NPL section of PTO-892 form filed with the previous office action) in further view of US 3590831 (Buchheit).

    PNG
    media_image3.png
    375
    492
    media_image3.png
    Greyscale

Buchheit Figure 3, Annotated
Regarding claim 15, Lee in view of VogueWigs teaches all of the elements of the claimed invention as stated above for claim 11 but does not teach wherein the hair bundle members are attached to the circumferential edge region on each of a right and left side of the wig apparatus at locations approximately corresponding to the user's temple and to the back of the user's ear when the wig apparatus is worn by the user.
	Buchheit teaches a wig (Abstract) wherein the hair bundles attached to the inner surface are attached at the circumferential edge region (Figure 4, #28) at locations approximately corresponding to the user’s temple and to the back of the user’s ear when the wig apparatus is worn by the user (Column 2, lines 55-57; See annotated figure 3. The second portion of artificial hair is disposed on the inner side of the circumferential edge region #16 at the region annotated #30 and the corresponding symmetrical region on the opposite side of #16 not shown in the figure. As shown in Figure 1, this would correspond to a region stretching from the back of the user's ear to their temple). Buchheit further teaches that the tufts of hair on the inner sides of the bands and biased down and outward are advantageous because they help make the wig highly attractive and natural looking (Column 2, 24-29).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the wig taught by Lee in view of VogueWigs to include the inner second portion of artificial hair as taught by Buchheit. It would have been obvious to include this feature in the wig taught by Lee in order to make an even more natural looking and attractive wig because wigs are known to be used for appearances.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-11 and 14-18 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772